In the trial court the plaintiffs obtained a judgment awarding them damages for personal injury. Claiming to represent the defendant corporation, its insurance carrier took an appeal and has brought up typewritten transcripts. They were filed March 16, 1931. Thereafter the hearing of the appeal was regularly placed *Page 256 
on the calendar of this court for its June term, 1931. When the hearing was called there were no briefs on file and no one appeared for the defendants although they had been duly notified by the clerk of this court that the hearing of the appeal was on the calendar, the same being set for 10 A.M. on Wednesday, the tenth day of June, 1931. Counsel appeared for the plaintiffs, and, having called attention to the foregoing facts, made a motion that the judgment be affirmed.
[1] In this state it is a statutory rule that the judgment of a superior court duly made and entered is presumed to be regular. Furthermore it is the settled rule of this state that on an appeal the burden rests on the appellant to present a record showing any alleged error and, in due time, to serve and file briefs in which he shows the alleged error, that the error was prejudicial, and the authorities on which he relies. It is no part of the duty of this court of its own motion to search a record for the purpose of finding errors, if any, within that record.
It follows that the judgment should be affirmed (Howell v.Howell, 101 Cal. 115 [35 P. 443]) and it is so ordered.
Nourse, P.J., and Spence, J., concurred.